Exhibit 10.6

[Form for Directors]

ATLANTICUS HOLDINGS CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

 

PLAN: Atlanticus Holdings Corporation Fourth Amended and Restated 2014 Equity
Incentive Plan

 

NUMBER OF RESTRICTED STOCK UNITS:                     

 

DATE OF GRANT:                         

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), made and entered into
this          day of              , 20    , by and between ATLANTICUS HOLDINGS
CORPORATION, a Georgia corporation (“Atlanticus”), and                      (the
“Grantee”);

 

W I T N E S S E T H:

 

WHEREAS, the Atlanticus Board of Directors has adopted, and the Atlanticus
shareholders have approved, the Atlanticus Holdings Corporation Fourth Amended
and Restated 2014 Equity Incentive Plan (the “Plan”); and

 

WHEREAS, the Plan authorizes the Compensation Committee (“Committee”) to cause
Atlanticus to enter into a written agreement with the Grantee setting forth the
form and the amount of any award and any conditions and restrictions of the
award imposed by the Plan and this Agreement; and

 

WHEREAS, the Committee desires to make an award to the Grantee consisting of
Restricted Stock Units.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Atlanticus and the Grantee hereby agree as follows:

 

1. General Definitions. Any capitalized terms herein shall have the meanings set
forth in the Plan, and, in addition, for purposes of this Agreement, each of the
following terms, when used herein, shall have the meanings set forth below:

(a) “Atlanticus” or “Company” shall mean Atlanticus Holdings Corporation.

(b) “Common Stock” shall mean the common stock of Atlanticus, no par value per
share.

(c) “Disability” shall have the meaning set forth in Section 22(e)(3) of the
Code.

(d) “Restricted Stock Units” or “RSUs” shall mean the number of Restricted Stock
Units set forth on page 1 of this Agreement.

(e) “Vesting Date” shall mean the date that all conditions and restrictions
imposed upon the Restricted Stock Units granted in accordance with this
Agreement, including vesting pursuant to Section 3, are completely satisfied and
the applicable Restricted Stock Units become vested, earned and payable.

 

2. Grant of Units. Upon the terms and subject to the conditions and limitations
hereinafter set forth, the Grantee has been awarded the Restricted Stock Units.
Each Restricted Stock Unit corresponds to one share of the Common Stock of the
Company. Until the Vesting Date, the Restricted Stock Units represent an
unsecured promise of the Company to deliver, and the right of the Grantee to
receive, one share of Common Stock of the Company at the time and on the terms
and conditions set forth herein for each Restricted Stock Unit that becomes
vested, earned and payable. As a holder of RSUs, the Grantee only has the rights
of a general unsecured creditor of the Company. Upon the terms and subject to
the conditions and limitations herein set forth, the Grantee shall have the
right to receive on the Vesting Date one share of the Common Stock of the
Company for each Restricted Stock Unit that then becomes vested, earned and
payable. Subject to Section 4, as soon as administratively practicable (and no
later than 30 days) after the Vesting Date, the shares of Common Stock shall be
issued to the Grantee as unlegended shares of Common Stock. Any Restricted Stock
Units that do not or cannot become vested, earned and payable pursuant to
Section 3 shall be forfeited to Atlanticus.

 

3. Vesting. Subject to the terms, conditions, and limitations set forth herein,
the Restricted Stock Units shall vest and become earned and payable [in equal
installments on each of the first two anniversaries of the Date of Grant] (each
of which shall constitute a Vesting Date) provided that the Grantee is serving
on the Board of Directors of Atlanticus from the Date of Grant through the
applicable date.  Provided that the Grantee is on the Board of Directors of
Atlanticus at the time of a “Change in Control,” any Restricted Stock Units that
theretofore have not become vested, earned and payable shall immediately become
vested, earned and payable upon a “Change in Control.”

 

Notwithstanding the foregoing, any Restricted Stock Units that theretofore have
not become vested, earned and payable shall immediately become vested, earned
and payable upon the death or Disability of Grantee while serving on the Board
of Directors of Atlanticus.

 

Upon issuance, the Grantee will be responsible for payment of all income and any
other taxes in connection with the issuance of such shares of Common Stock.

 

4. Transfer Subject to Compliance with Securities Laws. Notwithstanding the
vesting of any Restricted Stock Units and delivery of shares of Common Stock
thereunder, Grantee shall not be entitled to transfer any shares of Common Stock
Grantee is issued except in compliance with applicable securities laws.

 

5. No Right to Continued Service. The grant evidenced hereby does not confer
upon the Grantee the right to continued service on the Board of Directors of
Atlanticus, nor shall it interfere with the right of Atlanticus or any other
authority to terminate Grantee’s service on the Board of Directors of Atlanticus
at any time.

 

6. Adjustment of RSUs. The number of Restricted Stock Units that may become
vested, earned and payable hereunder shall be subject to adjustment from time to
time by the Committee in accordance with the terms of the Plan in the event of
certain changes in the Common Stock or certain corporate transactions affecting
the number or value of the shares of Common Stock.

 

7. Miscellaneous.

(a) These Restricted Stock Units may only be transferred or assigned in
accordance with the terms of the Plan.

(b) The terms of this Agreement shall be binding upon and shall inure to the
benefit of any successors or assigns of Atlanticus and of the Grantee.

(c) The Grantee shall not be entitled to vote or to receive dividends with
respect to any shares of Common Stock subject to any Restricted Stock Units
until vesting of the Restricted Stock Units and issuance of the certificate
representing such shares of Common Stock.

(d) This grant has been made pursuant to the Plan and shall be subject to, and
governed by, the terms and provisions thereof. The Grantee hereby agrees to be
bound by all the terms and provisions of the Plan. In the event of any conflict
between the terms of the Plan and this Agreement, the provisions of the Plan
shall govern.

(e) This grant is intended to be a Non-409A Award under the Plan.

(f) This Agreement shall be governed by the laws of the State of Georgia.

(g) Atlanticus covenants that it will at all times reserve and keep available,
solely for purposes of issue upon vesting of these Restricted Stock Units, a
sufficient number of shares of Common Stock to permit issuance of the shares of
Common Stock in full on vesting of the Restricted Stock Units.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Atlanticus and the Grantee have executed this Agreement as
of the day and year first above written.

 

     

ATLANTICUS HOLDINGS CORPORATION

   

By:

 

 

   

Its:

 

Chief Executive Officer

 

GRANTEE:

 

 

 